In our opinion the bonded indebtedness here under consideration is not, and cannot be, affected by the adoption of the amendment to Section 2, Article XII of the Ohio Constitution, for the reason that even such constitutional amendment may not impair the obligation of existing contracts.
Our conclusion is that outstanding bonds of a political subdivision issued prior to the effective date of the constitutional ten-mill limitation imposed by Section 2, Article XII, of the Ohio Constitution now in effect, may be refunded to the extent of the unpaid principal balance then due thereon, notwithstanding the fact that the ten-mill limitation may be thereby exceeded.
It is not necessary, therefore, to consider other questions presented or other contentions made by counsel.
The demurrer to the petition will be overruled, and, respondent not desiring to plead further, the writ of mandamus will be allowed.
Writ allowed.
WEYGANDT, C.J., STEPHENSON, WILLIAMS, MATTHIAS, DAY and ZIMMERMAN, JJ., concur.
JONES, J., not participating.